Exhibit 10.2

 

EARNOUT AGREEMENT

 

This Earnout Agreement (“Agreement”) is made and entered into as of June 19,
2020 by and among Muliang Agritech, Inc., a Nevada corporation (“Muliang”);
Viagoo Pte Ltd., a Singapore company (“Viagoo”); the undersigned being former
stockholders of Viagoo (collectively, the “Sellers”).

 

Recitals

 

A. Muliang and the Sellers have entered into a Share Exchange Agreement dated as
of June 19, 2020 (the “Share Exchange Agreement”) setting forth certain terms
and conditions pursuant to which Muliang has acquired all of the issued and
outstanding shares of the capital stock of Viagoo (the “Shares”) from the
Sellers.

 

B. To induce the Sellers to sell the Shares to Muliang, Muliang and the Sellers
agreed that the Sellers shall be entitled to earn additional performance-related
bonus which shall be payable to the Sellers upon and subject to the terms and
conditions of this Agreement.

 

D. Unless otherwise indicated herein, all terms used herein without definition
shall have the same meanings as set forth in the Share Exchange Agreement.

 

NOW THEREFORE, for and in consideration of the foregoing and the covenants and
provisions contained herein, and intending to be legally bound hereby, Muliang,
Viagoo, and the Sellers (collectively, the “Parties”), agree as follows:

 

1. Performance Earnouts.

 

1.1Milestone Payments. As additional inducement for the Sellers to sell Shares
of Viagoo, Muliang shall pay to the sellers the following additional amount of
shares of Muliang’s common stock (“Muliang Share”), valued at $2.80 per share
(each a “Milestone Payment”) upon the Proportionate achievement by or on behalf
of Muliang of the following events (each, a Milestone Event”): (Proportionate
shall be calculated as the weighted average of 50% of total revenue and 50% of
pre-tax profit of each fiscal year)

 

(a) An aggregate of 1,500,000 shares (or part thereof) of Muliang Share, to be
allocated among the Sellers as set forth in Exhibit A, upon proportionate
achievement of audited revenue of $12,175,000 or part thereof and net profit
before tax of at least $626,000 or part thereof by Viagoo for the fiscal year
ended 2021;

 

(b) An aggregate of 1,428,572 shares (or part thereof) of Muliang Share, to be
allocated among the Sellers as set forth in Exhibit A, upon proportionate
achievement of audited revenue of $33,454,000 or part thereof and net profit
before tax of at least $4,407,000 or part thereof by Viagoo or the fiscal year
ended 2022;

 

(c) An aggregate of 1,428,571 shares (or part thereof) of Muliang Share, to be
allocated among the Sellers as set forth in Exhibit A, upon proportionate
achievement of audited revenue of $48,629,000 or part thereof and net profit
before tax of at least $6,767,000 or part thereof by Viagoo for the fiscal year
ended 2023; 

 



1

 

 

1.2The termination of the employment of any Seller with Viagoo shall terminate
the respective employment rights of such Seller under this Agreement, regardless
of the time of any such termination(s) or the cause or reason (or absence of any
cause or reason) for such termination(s). For avoidance of doubt, termination of
seller-employee does not affect entitlement of non-employee sellers under
Exhibit A, provided always that Messrs Nunissait @ Ching Liat Theng, Tjandra and
Joseph Siew Hoong Lee continue to be employed under Viagoo until the Earnout
Agreement is fully extinguished or expired.

 

1.3The Sellers acknowledge that each and all of the Milestone Events shall not
be based upon any financial support or assistance of any sort to be provided by
Muliang, except for those capital raised in Singapore specifically for the
business development of Viagoo and unless otherwise negotiated for during the
term of this Agreement.

 

2. Non-Competition and Non-Solicitation.

 

2.1 Each of Sellers (the “Principal Stockholders”) agrees that, if Muliang has
paid in full, when due, all Performance Earnout amounts, that become due and
payable in accordance with the provisions of this Agreement, then, during the
period commencing on the date hereof and ending on the two-year anniversary of
his termination of employment with Viagoo, he shall not:

 

(i) compete with Viagoo by developing, producing, distributing, marketing,
selling or assisting others to develop, produce, distribute or market or sell a
product or service which is known by him during his employment with Viagoo
competitive with the products or services of Viagoo then existing or then
reasonably expected by him to be sold by Viagoo within the next succeeding
12-month period; nor, for the same period, for any reason, will he accept
employment from or have any other professional relationship with any person,
(“Person”) entity which is competitive with such products or services of Viagoo;
it being agreed that, in view of the global nature of Viagoo’s business, the
foregoing restrictions shall apply worldwide.

 

(ii) employ or solicit, or receive or accept the performance of any services by,
any employee, consultant or contractor employed by and/or engaged by Viagoo, or
any such person whose employment or engagement with Viagoo has terminated within
the previous six (6) month period prior to December 31, 2025.

 

(iii) entice away or divert from Viagoo any Person who is then a customer or
supplier of, or provider of services to Viagoo and who is known by him to have
been a customer or supplier of, or provider of services to, Viagoo at any time
within twelve (12) months prior to December 31, 2025.

 

2.2 If any provision contained in this Section will for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions of this Section, but this
Section will be construed as if such invalid, illegal or unenforceable provision
had never been contained herein. It is the intention of the parties that if any
of the restrictions or covenants contained herein is held to cover a geographic
area or to be for a length of time which is not permitted by applicable law, or
in any way construed to be too broad or to any extent invalid, such provision
will not construed to be null, void and of no effect, but to the extent such
provision would be valid or enforceable under applicable law, a court of
competent jurisdiction will construe and interpret or reform this Section to
provide for a covenant having the maximum enforceable geographic area, time
period and other provisions (not greater than those contained herein) as will be
valid and enforceable under such applicable law. The Sellers acknowledge that
the Muliang would be irreparably harmed by any breach of this Section and that
there would be no adequate remedy at law or in damages to compensate the Muliang
for any such breach. The Sellers agree that the Muliang will be entitled to
injunctive relief requiring specific performance by the Sellers of this Section,
and the Sellers consent to the entry thereof.

 



2

 

 

3. Miscellaneous Provisions

 

3.1 Parties in Interest. This Agreement is not intended, nor shall it be
construed, to confer any enforceable rights on any Person not a party hereto.
All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto.

 

3.2 Attorneys’ Fees. In the event of any action to enforce any provision of this
Agreement, or on account of any default under or breach of this Agreement, the
substantially prevailing party in such action shall be entitled to recover, in
addition to all other relief, from the other party all reasonable attorneys’
fees incurred by the substantially prevailing party in connection with such
action (including, but not limited to, any appeal thereof).

 

3.3 Entire Agreement. This Agreement constitutes the final and entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior arrangements or understandings.

 

3.4 Notices. All notices, requests, demands or other communications which are
required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (i) on the date of delivery
if personally delivered by hand, (ii) upon the third day after such notice is
deposited in the United States mail, if mailed by registered or certified mail,
postage prepaid, return receipt requested, (iii) upon the date scheduled for
delivery after such notice is sent by a nationally recognized overnight express
courier or (iv) by fax upon written confirmation (including the automatic
confirmation that is received from the recipient’s fax machine) of receipt by
the recipient of such notice:

 

  If to Sellers/Viagoo: Viagoo Pte Ltd.

141 Middle Road #06-06

GSM Building

Singapore 188976

Attn: Mr. Alan Chow (Nunissait Tjandra)

 

  If to Buyer: Muliang Agritech, Inc.

2498 Wanfeng Highway,

Lane 181 Fengjing Town,

Jinshan District

Shanghai, China 201501

Attn: Mr. Lirong Wang

 

3.5 Changes. The terms of this Agreement may not be modified or amended, or any
provisions hereof waived, temporarily or permanently, except pursuant to the
written agreement of Muliang and the Sellers’ Committee.

 

3.6 Severability. If any term or provision of this Agreement or the application
thereof as to any Person or circumstance shall to any extent be invalid or
unenforceable, the remaining terms and provisions of this Agreement or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

 



3

 

 

3.7 Counterparts. This Agreement may be executed in two or more partially or
fully executed counterparts, each of which shall be deemed an original and shall
bind the signatory, but all of which together shall constitute but one and the
same instrument. The execution and delivery of a Signature Page to Earnout
Agreement in the form annexed to this Agreement by any party hereto who shall
have been furnished the final form of this Agreement shall constitute the
execution and delivery of this Agreement by such party.

 

3.8 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.

 

3.9 Governing Law; Consent to Jurisdiction. This Agreement will be governed by
the internal law of the State of New York. Legal proceedings relating to this
Agreement or the transactions contemplated hereby that are commenced against the
Muliang and/or Viagoo or any Seller may be commenced only in the state or
federal courts in New York. Each of the parties hereby consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein. The
foregoing provisions will not be construed to preclude any party from bringing a
counter-claim in any action or proceeding properly commenced in accordance with
the foregoing provisions. Process in any such action or proceeding may be served
on any party anywhere in the world.

 

3.10 Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, affiliates, successors and
assigns.

 

[Remainder of this page intentionally left blank]

 



4

 

 

Signature Page to Earnout Agreement

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

MULIANG AGRITECH, INC.   VIAGOO PTE, LTD.           By: /s/ Lirong Wang   By:
/s/ Nunissait Tjandra   Name: Lirong Wang     Name: Nunissait Tjandra   Title:
CEO     Title: CEO

 

SELLERS:                 Nunissait @ Ching Liat Theng, Tjandra   Joseph Siew
Hoong, Lee             Shaw Cheng David, Chong   Eng Gee, Lee             Wai
Cheung, Wong   Chai Guan, Pok             Cheo Guan, Saw   Chin Ngiap, Tan      
      Lie Hui, Zhou   Cappa Limited             Shu Huan, Foo   Varn Hin,Lei    
        Icon International Services Ltd    

 



5

 

 

Exhibit A

 

Earn-out Schedule

 

 

 

 

 

 



6

 